Citation Nr: 0305694	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the 
spine to include arthritis of the lumbar and thoracic spine, 
spondylolisthesis lumbar spine L4/L5, spinal stenosis and 
spur formation dorsal spine.  

2.  Entitlement to an increased rating for a left leg wound, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for scars of the 
back, left flank, left hand and right leg.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1943 until February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from March 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that a May 
2000 statement of the case apprised the veteran of the 
provisions for increased ratings in general.  Those documents 
further informed him of the specific Diagnostic criteria 
pertinent to his claims of entitlement to increased ratings 
for a left leg wound and for scars of the back, left flank, 
left hand and right leg.  Additionally, a statement of the 
case issued in January 2002 discussed the principles of 
direct and secondary service connection.  Finally, an October 
2002 letter informed the veteran of a change in the 
Diagnostic criteria pertaining to skin disabilities.  
However, despite such correspondence to the veteran, the VCAA 
has not been fully satisfied in this case, as will be 
explained below.

The VCAA requires that, on receipt of a claim for benefits, 
VA notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA must also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran must be sent a letter clearly articulating this 
information.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should send the veteran a 
letter informing him of the VCAA and 
clearly describing the type of evidence 
that he must submit to substantiate his 
claim and what evidence, if any, VA will 
attempt to obtain on his behalf.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2002).

